SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 0-22315 DIGITAL CREATIVE DEVELOPMENT CORPORATION (Exact Name of Registrant as Specified in Its Charter) Utah 34-1413104 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 720 Fifth Avenue 10th Floor, New York, New York 10019 (Address of Principal Executive Offices) (212) 247-0581 (Issuer's telephone number, including area code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o As of May27, 2011, there were 53,864,165 shares of the issuer’s common stock, par value $0.01 per share, outstanding. DIGITAL CREATIVE DEVELOPMENT CORPORATION AND SUBSIDIARY FOR THE NINE MONTHS ENDED March 31, 2010 INDEX Part I - FINANCIAL INFORMATION Item 1. CONDENSED FINANCIAL STATEMENTS F-1 Condensed Consolidated Balance Sheets as March 31, 2010 (Unaudited) and June 30, 2009 F-1 Condensed Consolidated (Unaudited) Statements of Operations and Comprehensive Loss for the three months and nine months ended March 31, 2010 and 2009 F-2 Condensed Consolidated (Unaudited) Statement of Stockholders’ Equity for the nine months ended March 31, 2010 F-3 Condensed Consolidated Statements of Cash Flow for the nine months ended March 31, 2010 and 2009 (Unaudited) F-4 Notes to Condensed Consolidated Financial Statements F-5 -9 Item 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION 3 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 5 Item 4. CONTROLS AND PROCEDURES 5 Part II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 5 Item 1 A. RISK FACTORS 6 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES 6 Item 3. DEFAULTS UPON SENIOR SECURITIES 6 Item 4. SUBMISSION OF MATTERS TO A VOTE 6 Item 5. OTHER INFORMATION 6 Item 6. EXHIBITS AND REPORTS ON FORM 8-K 6 Signatures 7 Certifications 8-11 2 PART 1FINANCIAL INFORMATION Item 1. Condensed Financial Statements DIGITAL CREATIVE DEVELOPMENT CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2010 June 30, 2009 (Unaudited) (Audited) (in thousands) CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities available-for-sale and non-marketable securities net of $300,000 at March 31, 2010 and June 30, 2009 TOTAL CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accrued expenses and other liabilities $ $ Accrued interest Notes payablerelated parties TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock 2,000,000 Shares Authorized Series A Convertible, Par Value $1 ; 2,200 Shares Issued and Outstanding; Involuntary Liquidation Preference of $ 1 Per Share Plus Accrued and Unpaid Dividends Series C, Par Value $100 ; 9,900 Shares Issued and Outstanding; Involuntary Liquidation Preference of $100 Per Share Plus Accrued and Unpaid Dividends Series D, Par Value $100 ; 4,000 Shares Issued and Outstanding; Involuntary Liquidation Preference of $100 Per Share Plus Accrued and Unpaid Dividends Common Stock, Par Value $.01; Authorized 75,000,000 Shares; Issued and Outstanding: 53,864,165 Shares at March 31, 2010 and June 30 , 2009 Additional paid in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) ) TOTAL LIABILITIES ANDSTOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying Notes to Condensed Consolidated Financial Statements F-1 Item 1. Condensed Financial Statements (cont’d) DIGITAL CREATIVE DEVELOPMENT CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Nine Months Ended March 31 , For the Three Months Ended March 31, (in thousands) (in thousands) REVENUE $
